Title: From Thomas Jefferson to James Monroe, 28 January 1809
From: Jefferson, Thomas
To: Monroe, James


                  
                     Dear Sir
                     
                     Washington Jan. 28. 09.
                  
                  Your favor of the 18th. was recieved in due time, and the answer has been delayed as well by a pressure of business as by the expectation of your absence from Richmond. the idea of sending a special mission to France or England is not entertained at all here. after so little attention to us from the former, & so insulting an answer from Canning such a mark of respect as an extraordinary mission would be a degradation against which all minds revolt here. the idea was hazarded in the H. of R. a few days ago, by a member, and an approbation expressed by another, but rejected indignantly by every other person who spoke, & very generally in conversation by all others: and I am satisfied such a proposition would get no vote in the Senate. the course the legislature means to pursue may be inferred from the act now passed for a meeting in May, & a proposition before them for repealing the embargo in June & then resuming & maintaining by force our right of navigation. there will be considerable opposition to this last proposition, not only from the federalists, old & new, who oppose every thing, but from sound members of the majority: yet it is believed it will obtain a good majority, & that it is the only proposition which can be devised that could obtain a majority of any kind. final propositions will therefore be soon dispatched to both the belligerents through the resident ministers, so that their answers will be recieved before the meeting in May, & will decide what is to be done. this last trial for peace is not thought desperate. if, as is expected, Bonaparte should be succesful in Spain, however every virtuous & liberal sentiment revolts at it, it may induce both powers to be more accomodating with us. England will see here the only asylum for her commerce & manufactures worth more to her than her orders of council, & Bonaparte having Spain at his feet, will look immediately to the Spanish colonies & think our neutrality cheaply purchased by a repeal of the illegal parts of his decrees, with perhaps the Floridas thrown into the bargain. should a change in the aspect of affairs in Europe produce this disposition in both powers, our peace and prosperity may be revived and long continue. otherwise we must again take the tented field as we did in 1776. under more inauspicious circumstances. there never has been a situation of the world before, in which such endeavors as we have made would not have secured our peace. it is probable there never will be such another. if we go to war now, I fear we may renounce for ever the hope of seeing an end of our national debt. if we can keep at peace 8. years longer, our income, liberated from debt, will be adequate to any war, without new taxes or loans, and our position & increasing strength will put us hors d’insulte from any nation. I am now so near the moment of retiring that I take no part in affairs beyond the expression of an opinion. I think it fair that my successor should now originate those measures of which he will be charged with the execution & the responsibility, and that it is my duty to clothe them with the forms of authority. five weeks more will release me from a drudgery to which I am no longer equal, and restore me to a scene of tranquility, amidst my family & friends, more congenial to my age and natural inclinations. in that situation it will always be a pleasure to me to see you & to repeat to you the assurances of my constant friendship & respect.
                  
                     Th: Jefferson
                     
                  
               